Exhibit 26(e)(2): Fund Allocation of Premium Payments Form (Form No. 139191 03/06/2015) FUND ALLOCATION OF PREMIUM PAYMENTS Security Life of Denver Insurance Company, Denver, CO Voya ® A member of the Voya ® family of companies Customer Service: PO Box 5065, Minot, ND 58702-5065 Financial Website: www.voyalifecustomer service.com Product Policy Number/List Bill Number A. PREMIUM ALLOCATION Initial or Future Premium Allocations: Current investment allocations remain the same. See Section D for Investment Transfer Request. Premium Allocation: Please allocate your premium among the investment options of the Separate Account and/or to the Guaranteed Interest Division. Please use whole number percentages for each division/option elected. You must allocate at least 1% of your premium allocation to each division/option in which you elect to invest. The total must equal 100%. For all premium allocation rules, please refer to the prospectuses. CA Residents age 60 and older: Unless you tell us otherwise, during the 30 day free look period we allocate your initial net premium to the money market investment option. At the end of the free look period, we automatically reallocate your policy value among the various investment options according to the allocation instructions on this form. For more information, please see your policy and prospectus, ask your representative or contact Customer Service. % Guaranteed Interest Division 1 American Funds Insurance Series ® % VY ® FMR SM Diversified Mid Cap - Class I (FDI) % American Growth - Class 2 (AFR) % VY ® Franklin Templeton Founding Strategy - Class I (IFT) % American Growth-Income - Class 2 (AFG) % VY ® Invesco Growth and Income - Class S (GRD) % American International - Class 2 (AFI) % VY ® JPMorgan Emerging Markets Equity - Class I (JEI) BlackRock Variable Series Funds, Inc. % VY ® JPMorgan Small Cap Core Equity - Class I (IJS) % BlackRock Global Allocation V.I. - Class III (BGA) % VY ® T. Rowe Price Capital Appreciation - Class I (GFM) Fidelity ® Variable Insurance Products % VY ® T. Rowe Price Equity Income - Class I (TEI) % Fidelity ® VIP Contrafund ® - Initial Class (FCF) 2 % VY ® T. Rowe Price International Stock - Class I (MIO) % Fidelity ® VIP Contrafund ® - Service Class (FCP) 3 Voya Partners, Inc. % Fidelity ® VIP Equity-Income - Initial Class (FEI) 2 % Voya Global Bond - Class S (OSI) % Fidelity ® VIP Equity-Income - Service Class (FSE) 3 % VY ® Baron Growth - Class I (BSC) M Funds 4 % VY ® Columbia Small Cap Value II - Class I (CSI) % M Capital Appreciation (MFC) % VY ® Invesco Comstock - Class I (VKC) % M International Equity (MBI) % VY ® Invesco Equity and Income - Class I (UTA) % M Large Cap Growth (MTC) % VY ® Oppenheimer Global - Class I (GGP) % M Large Cap Value (BOV) % VY ® Pioneer High Yield - Class I (PHP) Neuberger Berman Advisers Management Trust % VY ® T. Rowe Price Diversified Mid Cap Growth - Class I (DMI) % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) % VY ® Templeton Foreign Equity - Class I (TPI) Voya Balanced Portfolio, Inc. Voya Variable Funds % Voya Balanced - Class I (VBI) % Voya Growth and Income - Class I (GIP) Voya Intermediate Bond Portfolio Voya Variable Portfolios, Inc. % Voya Intermediate Bond - Class I (VPB) % Voya Global Value Advantage - Class I (GVA) Voya Investors Trust % Voya Index Plus LargeCap - Class I (IPL) % Voya Global Perspectives - Class I (GBP) % Voya Index Plus MidCap - Class I (IPM) % Voya Large Cap Growth - Class I (EOP) % Voya Index Plus SmallCap - Class I (IPS) % Voya Large Cap Value - Class I (PEP) % Voya International Index - Class S (III) % Voya Limited Maturity Bond - Class S (ILM) % Voya Russell™ Large Cap Growth Index - Class I (IRC) % Voya Liquid Assets - Class I (ILP) 5 % Voya Russell™ Large Cap Index - Class I (IRI) % Voya Liquid Assets - Class S (ILA) 6 % Voya Russell™ Large Cap Value Index - Class I (IRV) % Voya Multi-Manager Large Cap Core - Class I (PFS) % Voya Russell™ Mid Cap Growth Index - Class I (IRM) % Voya Retirement Growth - Class I (RGI) % Voya Russell™ Small Cap Index - Class I (IRS) % Voya Retirement Moderate - Class I (RMP) % Voya Small Company - Class S (ISS) % Voya Retirement Moderate Growth - Class I (RMG) % Voya U.S. Bond Index - Class I (ILB) % Voya U.S. Stock Index - Class I (ISP) Voya Variable Products Trust % VY ® Clarion Global Real Estate - Class S (IGT) % Voya SmallCap Opportunities - Class I (NIG) % VY ® DFA World Equity - Class I (IFO) Designated Deduction Option: You may designate one investment option from which you want charges taken. If no investment option is designated or there is insufficient value in the option, charges will be deducted in proportion to the value invested in each investment option on the date of the charge. Investment Option Name Page 1 of 6 (Note: Signature required on last page.) Order #139191 03/06/2015 Product Policy Number/List Bill Number B. AUTOMATIC REBALANCING OPTION (Automatically rebalances the Accumulation Value periodically to maintain a specified percentage allocation among the selected Sub-Accounts or Guaranteed Interest Division.) Complete allocation below: c Initiate Automatic Rebalancing c Change Automatic Rebalancing % Guaranteed Interest Division 1 American Funds Insurance Series ® % VY ® FMR SM Diversified Mid Cap - Class I (FDI) % American Growth - Class 2 (AFR) % VY ® Franklin Templeton Founding Strategy - Class I (IFT) % American Growth-Income - Class 2 (AFG) % VY ® Invesco Growth and Income - Class S (GRD) % American International - Class 2 (AFI) % VY ® JPMorgan Emerging Markets Equity - Class I (JEI) BlackRock Variable Series Funds, Inc. % VY ® JPMorgan Small Cap Core Equity - Class I (IJS) % BlackRock Global Allocation V.I. - Class III (BGA) % VY ® T. Rowe Price Capital Appreciation - Class I (GFM) Fidelity ® Variable Insurance Products % VY ® T. Rowe Price Equity Income - Class I (TEI) % Fidelity ® VIP Contrafund ® - Initial Class (FCF) 2 % VY ® T. Rowe Price International Stock - Class I (MIO) % Fidelity ® VIP Contrafund ® - Service Class (FCP) 3 Voya Partners, Inc. % Fidelity ® VIP Equity-Income - Initial Class (FEI) 2 % Voya Global Bond - Class S (OSI) % Fidelity ® VIP Equity-Income - Service Class (FSE) 3 % VY ® Baron Growth - Class I (BSC) M Funds 4 % VY ® Columbia Small Cap Value II - Class I (CSI) % M Capital Appreciation (MFC) % VY ® Invesco Comstock - Class I (VKC) % M International Equity (MBI) % VY ® Invesco Equity and Income - Class I (UTA) % M Large Cap Growth (MTC) % VY ® Oppenheimer Global - Class I (GGP) % M Large Cap Value (BOV) % VY ® Pioneer High Yield - Class I (PHP) Neuberger Berman Advisers Management Trust % VY ® T. Rowe Price Diversified Mid Cap Growth - Class I (DMI) % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) % VY ® Templeton Foreign Equity - Class I (TPI) Voya Balanced Portfolio, Inc. Voya Variable Funds % Voya Balanced - Class I (VBI) % Voya Growth and Income - Class I (GIP) Voya Intermediate Bond Portfolio Voya Variable Portfolios, Inc. % Voya Intermediate Bond - Class I (VPB) % Voya Global Value Advantage - Class I (GVA) Voya Investors Trust % Voya Index Plus LargeCap - Class I (IPL) % Voya Global Perspectives - Class I (GBP) % Voya Index Plus MidCap - Class I (IPM) % Voya Large Cap Growth - Class I (EOP) % Voya Index Plus SmallCap - Class I (IPS) % Voya Large Cap Value - Class I (PEP) % Voya International Index - Class S (III) % Voya Limited Maturity Bond - Class S (ILM) % Voya Russell™ Large Cap Growth Index - Class I (IRC) % Voya Liquid Assets - Class I (ILP) 5 % Voya Russell™ Large Cap Index - Class I (IRI) % Voya Liquid Assets - Class S (ILA) 6 % Voya Russell™ Large Cap Value Index - Class I (IRV) % Voya Multi-Manager Large Cap Core - Class I (PFS) % Voya Russell™ Mid Cap Growth Index - Class I (IRM) % Voya Retirement Growth - Class I (RGI) % Voya Russell™ Small Cap Index - Class I (IRS) % Voya Retirement Moderate - Class I (RMP) % Voya Small Company - Class S (ISS) % Voya Retirement Moderate Growth - Class I (RMG) % Voya U.S. Bond Index - Class I (ILB) % Voya U.S. Stock Index - Class I (ISP) Voya Variable Products Trust % VY ® Clarion Global Real Estate - Class S (IGT) % Voya SmallCap Opportunities - Class I (NIG) % VY ® DFA World Equity - Class I (IFO) Frequency and Date of Automatic Rebalancing (If no options are marked, frequency will be quarterly and/or date will be last valuation of calendar period.) Frequency: c Monthly c Quarterly c Semi-annually c Annually Date: c Policy Processing Date: Date on which processing will occur based on frequency selected beginning c Last Valuation Date of Calendar Period c Specific Date of each Period beginning Terminate an Existing Automatic Rebalancing Service Please terminate my Portfolio Rebalancing Service immediately. (initial here) Page 2 of 6 (Note: Signature required on last page.) Order #139191 03/06/2015 Product Policy Number/List Bill Number C. DOLLAR COST AVERAGING OPTION (Systematic method of investing, where securities are purchased at regular intervals so the cost of the securities is averaged over time.) The policyowner must have at least $10,000 invested in the source fund in order to initiate Dollar Cost Averaging. Please transfer $ or % from: c Voya Liquid Assets Portfolio c
